Citation Nr: 0811584	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO. 00-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 14, 1990 
for a total rating based on individual unemployability (TDIU) 
due to service-connected disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1960 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

In March 2001, the Board issued a decision denying effective 
dates prior to February 14, 1990, for a 60 percent evaluation 
for lumbosacral strain and TDIU. By order dated June 2002, 
the United States Court of Appeals for Veterans Claims 
(Court) granted a joint motion vacating and remanding the 
Board's March 2001 decision.

A November 2002 Board decision denied effective dates prior 
to February 14, 1990, for a 60 percent evaluation for 
lumbosacral strain and TDIU. By order dated December 2004, 
the Court affirmed the Board's decision with respect to an 
effective date prior to February 14, 1990 for a 60 percent 
evaluation for lumbosacral strain and vacated and remanded 
the Board's decision with respect to an effective date prior 
to February 14, 1990 for TDIU. 

In a September 2005 decision, the Board determined that the 
veteran filed a claim for TDIU on February 2, 1983 and 
remanded the issue of entitlement to an effective date prior 
to February 14, 1990 for TDIU. In November 2005, the Board 
granted the veteran's motion to advance his appeal on the 
Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

As noted above, the Board determined in a September 2005 
decision that the veteran filed a claim for TDIU on February 
2, 1983. The RO assigned a February 14, 1990 effective date 
for the assignment of TDIU as it determined that it was not 
factually ascertainable that the veteran's disability 
increased in severity to warrant assignment of TDIU until 
February 14, 1990. The earliest effective date for the 
assignment of an increased rating is the date which it is 
factually ascertainable that an increase in disability 
occurred, if an application is received within one year. See 
38 C.F.R. § 3.400(o). Therefore, the Board must examine the 
evidence from one year prior to the claim (February 2, 1982) 
to February 14, 1990 (the current effective date) to 
determine if it is factually ascertainable that an increase 
in disability sufficient to warrant the assignment of TDIU 
occurred at any point in this timeframe.

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation. VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

During the time period in question, the veteran's sole 
service-connected disability was lumbosacral strain, rated as 
20 percent disabling. Therefore, the essential inquiry is 
whether the veteran's lumbosacral strain disability prevented 
the veteran from securing or following a substantially 
gainful occupation at any point prior to the current 
effective date.

There are numerous statements from friends and relatives 
dated in the late 1970s and the 1980s which discuss their 
knowledge of the veteran's back problems. The letters state 
that the individuals in question either knew of the veteran's 
back problems and how these problems allegedly prevented the 
veteran from working or the letters demonstrate that the 
authors had witnessed the veteran having pain and other 
problems with his back that limited his physical activities. 

There are also several statements from potential employers 
noting that they could not employ the veteran because of his 
physical limitations. The record also includes statements 
from the veteran claiming that he could not work or care for 
his children because of his back problems. 

The record does not reflect that any of the individuals who 
wrote these statements have medical training or expertise. 
Although lay persons are competent to make statements 
regarding what they have witnessed (i.e. physical 
limitations), opinions regarding medical causation require 
medical skills and must be made by medical experts. Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). As such, these 
statements are not competent medical evidence demonstrating 
that the veteran was prevented from engaging in substantially 
gainful employment solely because of his single service-
connected lumbar spine disability during this time period. In 
other words, although the statements are competent evidence 
that the authors witness the veteran experiencing physical 
limitations, they are not competent evidence demonstrating 
that such physical limitations were 1) due to his service-
connected lumbar spine disability and 2) so severe as to 
prevent the veteran from securing all forms of substantially 
gainful employment.

The competent medical evidence during this time period 
includes numerous VA examination reports, treatment reports 
and x-ray reports as well as multiple private medical records 
dated from 1978 to 1990. These records show that the veteran 
was diagnosed with back strain, muscle strain, and 
degenerative disc disease of the lumbar spine. Although some 
of this medical evidence characterized the veteran's 
condition as "guarded" and "unfavorable" and contains 
radiographic evidence of degenerative disc disease and 
evidence of decreased deep tendon reflexes, the medical 
evidence for this time period also shows that on VA 
examination in April 1981, the veteran had no gross deformity 
of the back with no muscle spasm and only moderate limitation 
of motion. The April 1981 VA examination report notes that 
the veteran worked as a furniture refinisher but did not note 
that his back disability prevented him from performing the 
duties of this job. A March 1981 private medical record also 
notes the veteran's continued complaints of back problems but 
states that the physician advised the veteran to resume his 
usual activities. Additionally, the veteran was provided with 
an opportunity for a VA examination to clinically evaluate 
his lumbar spine disability and determine if the disability 
precluded all forms of substantially gainful employment, but 
the record reflects that the veteran failed to report for the 
examination scheduled for him in September 1988. In short, 
none of the contemporaneous competent medical evidence of 
record demonstrates that the veteran was prevented from 
engaging in substantially gainful employment solely due to 
his single service-connected lumbar spine disability during 
this time period. 

However, in March 2008, the veteran's representative 
submitted additional medical evidence and waived review of 
this evidence by the agency of original jurisdiction. This 
evidence consists of a November 2007 medical opinion from P. 
Carey, M.D., noting the veteran's medical records and stating 
"degenerative disc disease of the lumbar spine is a 
progressive malady often precipitated by a traumatic event. 
Based on the preceding evidence, it is my medical opinion 
that the patient's low back pain more likely than not caused 
his unemployability from 1983 through 1990. It is clear that 
he had physical and radiographic manifestations of lumbar 
disease as early as March 1981. Without appropriate treatment 
and or rehabilitation, it is highly unlikely that the 
patient's symptoms would improve to the point where he was 
employable."
Thus, the Board finds that the medical evidence of record 
suggests that the veteran's disability may have been so 
severe from 1983 to 1990 as to preclude all forms of 
substantial employment. As VA has never addressed this 
question directly, the Board finds a VA examination is 
necessary in the present case. See McLendon v. Nicholson, 20 
Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should arrange for the 
veteran's claims file to be reviewed by a 
medical professional, with particular 
attention paid to the November 2007 
medical opinion from Dr. Carey and the 
medical evidence of record from 1981 
through 1990. The medical professional 
should provide an opinion as to whether 
or not the veteran's lumbosacral spine 
disability precluded the veteran from 
obtaining and retaining all forms of 
substantially gainful employment from 
February 1982 to February 1990. Any 
opinion should be supported by reference 
to specific medical records on file. 

2. When the foregoing actions are 
completed, the AMC/RO should readjudicate 
the veteran's claim. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the AMC/RO should 
issue a supplemental statement of the 
case where appropriate. Thereafter, the 
case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



